Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 1 of 15 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF INDIANA

CHARLES MICHAEL HALL                     )
INMATE # 03766-036                       )
USP-TERRE HAUTE                          )
P.O. BOX 33                              )
TERRE HAUTE IN 47802                     )
                                         )
v.                                       )   Case # 2:20-CV-370
                                         )
UNITED STATES OF AMERICA                 )
                                         )
and                                      )
                                         )
BILL E. WHALEN, JR.                      )
1690 HULMAN WAYE CT.                     )
TERRE HAUTE IN 47803                     )
                                         )
and                                      )
                                         )
THOMAS J. WATSON                         )
WARDEN                                   )
USP-TERRE HAUTE                          )
4700 BUREAU ROAD SOUTH                   )
TERRE HAUTE IN 47802                     )
                                         )
and                                      )
                                         )
MICHAEL C. UNDERWOOD                     )
ASSOCIATE WARDEN                         )
USP-TERRE HAUTE                          )
4700 BUREAU ROAD SOUTH                   )
TERRE HAUTE IN 47802                     )
                                         )
and                                      )
                                         )




                                     1
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 2 of 15 PageID #: 2




LT. (fnu) SHERMAN                              )
USP-TERRE HAUTE                                )
4700 BUREAU ROAD SOUTH                         )
TERRE HAUTE IN 47802                           )
                                               )
                    Defendants                 )

                                      PETITION

                             A. Preliminary Statement

      Charles Michael Hall brings certain Counts of this action against the United

States of America pursuant to 28 U.S.C. ' 1346(b)(1), the Federal Tort Claims Act,

hereinafter referred to as the FTCA, for certain tortious actions committed against

him by the named defendants. Mr. Hall also brings certain other Counts of this

action against the individual defendants pursuant to the First, Fifth and Eighth

Amendments to the Constitution of the United States, and Bivens v. Six Unknown

Named Agents of the Federal Bureau of Investigation, 403 U.S. 388 (1971), to

redress the deprivation, under color of Federal law, of plaintiff's rights, privileges,

and immunities secured by the Constitution of the United States. Plaintiff seeks

money damages to redress and remedy the deprivation of his rights. Plaintiff also

seeks injunctive and declaratory relief against the conditions and practices of the

defendants as described herein. Finally, plaintiff seeks an award of attorney's fees

and costs.




                                           2
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 3 of 15 PageID #: 3




                           B. Jurisdictional Statement

      1. Certain Counts of this action are brought, and this Court has jurisdiction

over said Counts of this action, pursuant to 28 U.S.C. ' 1331, the First, Fifth and

Eighth Amendments to the Constitution of the United States, and Bivens v. Six

Unknown Named Agents of the Federal Bureau of Investigation, 403 U.S. 388

(1971).

      2. Certain designated Counts of this action are brought pursuant to the

FTCA, and over such matters, this Court has jurisdiction per the terms of 28 U.S.C.

1346(b)(1) and 28 U.S.C. 1331(a)(1)

      3. All of the actions, omissions and events complained of herein took place

within the venue of this Court at the United States Penitentiary, Terre Haute,

Indiana, hereinafter referred to as “USP Terre Haute” or at Union Hospital, 1606

N. 7th St., Terre Haute, Indiana 47804, in a special unit of Union Hospital

maintained and used for hospital treatment of USP Terre Haute inmates, which will

hereinafter be referred to as the “Union Hospital Special Unit”.

  C. Identification of the Parties and Statement of Facts Common to Counts
                              One, Two and Three

      1. USP-Terre Haute is a prison facility owned by the United States of

America and operated by the Federal Bureau of Prisons, through its employees, in

order to safely and securely house Federal inmates convicted of crimes against the




                                          3
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 4 of 15 PageID #: 4




United States. As such, USP-Terre Haute is a place within the special maritime

and territorial jurisdiction of the United States.

      2. Through a contractual agreement between the United States of America

and Union Hospital, 1606 N. 7th St., Terre Haute, Indiana 47804, the Union

Hospital Special Unit is maintained and used for hospital treatment of USP Terre

Haute inmates.

      3. Plaintiff Charles Michael Hall, hereinafter referred to as either AMr. Hall@

or AHall@, currently is, and at all times relevant to this cause of action was, serving

a Federal sentence, and being housed by the United States Bureau of Prisons at

USP-Terre Haute. Mr. Hall’s inmate number is 03766-036.

      4. Defendant Bill E. Whalen, Jr., hereinafter referred to as “Officer Whalen”,

currently is, and at all times relevant to this cause of action was, a correctional

officer in the employ of USP-Terre Haute, and was responsible for the safe care

and custody of USP Terre Haute inmates, including Mr. Hall.

      5. Defendant (fnu) Sherman, hereinafter referred to as “Lt. Sherman”,

currently is, and at all times relevant to this cause of action was, a supervisory

correctional officer in the employ of USP-Terre Haute, and was responsible for

supervision of Officer Whalen, and was responsible for the safe care and custody

of USP-Terre Haute inmates, including Mr. Hall.




                                            4
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 5 of 15 PageID #: 5




      6. Defendant Michael C. Underwood, hereinafter referred to as “AW

Underwood” currently is, and at all times relevant to this cause of action was, an

Associate Warden in the employ of USP-Terre Haute, and was responsible for

supervision of Lt. Sherman and Officer Whalen, and was responsible for the safe

care and custody of USP-Terre Haute inmates, including Mr. Hall.

      7. Defendant Thomas J. Watson, hereinafter referred to as “Warden Watson”

currently is, and at all times relevant to this cause of action was, the Warden of

USP-Terre Haute, and was responsible for supervision of AW Underwood, Lt.

Sherman and Officer Whalen, and was responsible for the safe care and custody of

USP-Terre Haute inmates, including Mr. Hall.

      8. Mr. Hall currently is, and at all times relevant to this cause of action was,

afflicted with Crohn’s disease. Particularly, treatment for Mr. Hall’s Crohn’s

disease, which took place prior to Mr. Hall’s incarceration at USP-Terre Haute,

included removal of significant portions of Mr. Hall’s digestive tract, and

replacement of the body’s normal waste disposal mechanism with an ileostomy

and a bag for collection of fecal waste. Because of these physical conditions, Mr.

Hall requires regular hospitalizations for treatments which are medically necessary

for Mr. Hall to maintain his health and life. Also, because of these physical

conditions, Mr. Hall is particularly vulnerable to physical battery and susceptible to

greater injury as a result of such battery. At all times relevant to this cause of



                                           5
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 6 of 15 PageID #: 6




action, all of this information about Mr. Hall’s medical condition was contained in

files maintained by USP Terre Haute, and thus was information which Warden

Watson and AW Underwood knew or should have known.

      9. Prior to July 1, 2019, Officer Whalen had engaged in multiple incidents of

threats and acts of assault and battery. Lt. Sherman, AW Underwood and Warden

Watson knew or should have known about these prior incidents of threats, assaults

and batteries engaged by Officer Whalen, but continued to allow Officer Whalen to

work as a corrections officer.

      10. On July 1, 2019, Mr. Hall was hospitalized at the Union Hospital Special

Unit and receiving necessary medical treatment. Officer Whalen and Lt. Sherman

were officers assigned to provide custody and care for Mr. Hall at that time. AW

Underwood and Warden Watson were ultimately responsible for Officer Whalen

and Lt Sherman being so assigned to this duty, and took no action to prevent

Officer Whalen and Lt. Sherman from being assigned to this duty.

      11. At approximately 2:30 PM on July 1, 2019, Mr. Hall was laying in a

hospital bed in the Union Hospital Special Unit. Mr. Hall was shackled to his bed

and Mr. Hall was saying nothing. At that time, Officer Whalen walked up to Mr.

Hall and began striking Mr. Hall with a closed fist, punching Mr. Hall multiple

times each on the left side of the face, and into the ribs, the abdomen and the

thighs. The punches were done with such force that swelling, bruising and severe



                                          6
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 7 of 15 PageID #: 7




pain occurred. Mr. Hall did not strike back, or offer any resistance to the attack

committed by Officer Whalen.

      12. At the time of Officer Whalen’s battery on Mr. Hall,, as described in

subparagraph C-11 above, Lt. Sherman knew or should have known the battery

was going on because there was a camera in that area capturing the action, and

there was a live feed of that camera view in the office which Lt. Sherman was

using on that date.

      13. Within minutes after Officer Whalen’s battery on Mr. Hall, as described

in subparagraph C-11, the battery upon Mr. Hall by Officer Whalen was reported

to Lt. Sherman. Lt. Sherman did not act to protect Mr. Hall from Officer Whalen,

and did not document the incident or otherwise report the matter to his superiors.

      14. On July 11, 2019, Mr. Hall was awaiting transfer from the Union

Hospital Special Unit back to USP-Terre Haute. At that time, Officer Whalen

approached Mr. Hall and said to Mr. Hall that he, Whalen, would see Mr. Hall

again in the Union Hospital Special Unit and that he, Whalen, at that time, would

finish what he, Whalen, started on Mr. Hall.

      15. On July 11, 2019, as soon as he returned to USP-Terre Haute, Mr. Hall

immediately reported to Case Manager Cory Shepherd the incidents described in

subparagraphs C-11, C-12, C-13 and C-14. Mr. Shepherd, in turn, made this

information known to Warden Watson and AW Underwood.



                                          7
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 8 of 15 PageID #: 8




      16, On July 16, 2019, Mr. Hall submitted an administrative remedy

grievance specifically raising the matters described in subparagraphs C-11, C-12,

C-13 and C-14 and seeking relief. Warden Watson personally acknowledged his

review and consideration of the matters contained in the grievance. On December

23, 2019, final denial of the grievance was reported to Mr. Hall.

      17. On January 12, 2020, Mr. Hall submitted an administrative remedy tort

claim specifically raising the matters described in subparagraphs C-2 through C-14

and seeking relief. Warden Watson and AW Underwood know or should know

about the contents of this tort claim. As of July 12, 2020, six months have passed

without any disposition of that tort claim.

      18. In the time since July 11, 2019, Officer Whalen continues to be

employed as a correctional officer for USP Terre Haute, and continues to be

assigned to work in the Union Hospital Special Unit.

      19. Because of Mr. Hall’s fear that Officer Whalen will carry through on his,

Whalen’s, threats of further injury or death to Mr. Hall, and because Officer

Whalen continues to be assigned to work in the Union Hospital Special Unit, Mr.

Hall has refused to go to Union Hospital for necessary medical treatment for his

ongoing medical conditions.




                                          8
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 9 of 15 PageID #: 9




                                  D. Count I
        Bivens Action against defendant Bill E. Whalen, Jr. for assault

      1. Mr. Hall hereby incorporates by reference all of the facts as set forth in

the 19 subparagraphs of subsection C above.

      2. At approximately 2:30 PM on July 1, 2019, Mr. Hall was laying in a

hospital bed in the Union Hospital Special Unit, Mr. Hall was shackled to his bed

and Mr. Hall was saying nothing. At that time, Officer Whalen walked up to Mr.

Hall and began striking Mr. Hall with a closed fist, punching Mr. Hall multiple

times each on the left side of the face, and into the ribs, the abdomen and the

thighs. The punches were done with such force that swelling, bruising and severe

pain occurred. Mr. Hall did not strike back, or offer any resistance to the attack

committed by Officer Whalen.

      3. Officer Whalen committed the acts described in subparagraph 2 above

knowingly and intentionally and in a rude, insolent or angry manner.

      4. Mr. Hall’s constitutional rights under the Eighth Amendment were

violated by the actions of Officer Whalen.

      5. Mr. Hall suffered injuries and damages as a result of the actions of Officer

Whalen as described in subparagraph 2 in that

   • the punches struck by Officer Whalen caused swelling, bruising and pain to

      Mr. Hall at that time and for a week thereafter, and


                                          9
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 10 of 15 PageID #: 10




    • Mr. Hall was emotionally injured and lost sleep in that Mr. Hall was in fear

       that Officer Whalen would resume the attack at his, Whalen’s, next

       opportunity.

       6. Mr. Hall requests that he be granted compensatory damages in the amount

 of $50,000.00 from Officer Whalen. Mr. Hall also requests that he be granted

 punitive damages in an amount equal to the compensatory damages awarded to

 him, up to the amount of $50,000.00.

       7. Mr. Hall also requests that this Court require that Officer Whalen pay Mr.

 Hall=s Court costs and reasonable attorney fees

                                  E. Count II
  Bivens Action against defendant Bill E. Whalen, Jr. for intentional infliction
                             of emotional distress

       1. Mr. Hall hereby incorporates by reference all of the facts as set forth in

 the 19 subparagraphs of Section C above.

       2. At approximately 2:30 PM on July 1, 2019, Mr. Hall was laying in a

 hospital bed in the Union Hospital Special Unit, Mr. Hall was shackled to his bed

 and Mr. Hall was saying nothing. At that time, Officer Whalen walked up to Mr.

 Hall and began striking Mr. Hall with a closed fist, punching Mr. Hall multiple

 times each on the left side of the face, and into the ribs, the abdomen and the

 thighs. The punches were done with such force that swelling, bruising and severe




                                          10
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 11 of 15 PageID #: 11




 pain occurred. Mr. Hall did not strike back, or offer any resistance to the attack

 committed by Officer Whalen.

       3. On July 11, 2019, Mr. Hall was awaiting transfer from the Union Hospital

 Special Unit and return to USP-Terre Haute. At that time, Officer Whalen

 approached Mr. Hall and said to Mr. Hall that he, Whalen, would see Mr. Hall

 again in the hospital and that he, Whalen, at that time, would finish what he,

 Whalen, started on Mr. Hall.

       4. Officer Whalen committed the acts described in subparagraph 2 above

 knowingly and intentionally and in a rude, insolent or angry manner.

       5. Officer Whalen committed the acts described in subparagraph 3 above

 with the intent to cause severe emotional distress to Mr. Hall.

       6. The intentional actions by Officer Whalen as described in subparagraphs

 2-5 above amount to extreme and outrageous conduct in that

    • these intentional actions were done by a person who had a duty to provide

       lawful custody and care to Mr. Hall in a hospital treatment setting, and

    • the July 1, 2019 battery coupled with the July 11, 2019 threat to finish the

       job would be reasonably interpreted as a credible threat to seriously injure or

       kill Mr. Hall if he returned to the hospital,




                                           11
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 12 of 15 PageID #: 12




    • Officer Whalen knew or should have known that such a threat would cause

       Mr. Hall to forego necessary medical treatment in order to avoid serious

       injury or death at the hands of Officer Whalen,

       7. Mr. Hall has suffered severe emotional distress as a result of the actions

 and threats by Officer Whalen in that Mr. Hall has undergone psychological

 distress, has lost sleep and has refused to go to the Union Hospital Special Unit for

 necessary medical treatment so as to avoid serious injury or death as threatened by

 Officer Whalen.

       8. Mr. Hall’s constitutional rights under the Eighth Amendment were

 violated by the actions of Officer Whalen.

       9. Mr. Hall requests that he be granted compensatory damages in the amount

 of $100,000.00 from Officer Whalen. Mr. Hall also requests that he be granted

 punitive damages in an amount equal to the compensatory damages awarded to

 him, up to the amount of $100,000.00.

       10. Mr. Hall also requests that this Court require that Officer Whalen pay

 Hall=s Court costs and reasonable attorney fees.

                                  F. Count III
 FTCA Action against Warden Watson, AW Underwood and Lt. Sherman for
   negligent failure to supervise Office Whalen causing injury to Mr. Hall

       1. Mr. Hall hereby incorporates by reference all of the facts as set forth in

 the 19 subparagraphs of Subsection C above.


                                          12
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 13 of 15 PageID #: 13




       2. Warden Watson, AW Underwood and Lt. Sherman owed a duty to Mr.

 Hall to custody free from danger of assault and battery from Officer Whalen.

       3. The preponderance of the evidence establishes that Officer Whalen

 intentionally committed battery of Mr. Hall on July 1, 2019.

       4. Warden Watson, AW Underwood and Lt. Sherman negligently caused the

 battery upon Mr. Hall by Officer Whalen to occur in that,

    • Prior to the July 1, 2019 battery of Mr. Hall by Officer Whalen, Warden

       Watson, AW Underwood and Lt. Sherman knew or should have known that

       Officer Whalen was a threat to inmates like Mr. Hall in light of Officer

       Whalen’s prior history of serious assaultive behavior, but still assigned, or

       permitted the assignment of, Officer Whalen to have custody and control

       over Mr. Hall on that date,

    • On July 1, 2019, Lt. Sherman did not stop Officer Whalen’s battery against

       Mr. Hall even though Lt. Sherman knew or should have known that Officer

       Whalen was committing battery against Mr. Hall at the time that the battery

       was occurring because a camera in the Union Hospital Special Unit was

       capturing that battery and a monitor in Lt. Sherman’s office was displaying

       that action as it was happening.

       5. After being informed of the July 1, 2019 battery and the July 11 threats,

 Warden Watson, AW Underwood and Lt. Sherman have continued to cause or


                                          13
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 14 of 15 PageID #: 14




 permit Officer Whalen to work as a corrections officer at the Union Hospital

 Special Unit.

       6. Mr. Hall suffered physical and psychological injuries and damages as a

 result of the negligence of Warden Watson, AW Underwood and Lt. Sherman as

 described in the preceding subparagraphs in that

    • the punches struck by Officer Whalen caused swelling bruising and pain to

       Mr. Hall at that time and for a week thereafter, and

    • Mr. Hall was psychologically and emotionally injured, and lost sleep, and

       suffered fear that Officer Whalen would resume the attack at his, Whalen’s,

       next opportunity,

    • These injuries to Mr. Hall would not have happened but for the negligence

       of Lt. Sherman, AW Underwood and Warden Watson in causing or

       permitting Officer Whalen to have custody and control over Mr. Hall.

       7. Mr. Hall requests that he be granted compensatory damages in the amount

 of $50,000.00 from Warden Watson, AW Underwood and Lt. Sherman. Mr. Hall

 also requests that he be granted punitive damages in an amount equal to the

 compensatory damages awarded to him, up to the amount of $50,000.00.

       8. Mr. Hall also requests that this Court enter an Order directing that Warden

 Watson, AW Underwood and Lt. Sherman not assign Officer Whalen to work as a




                                         14
Case 2:20-cv-00370-JPH-MJD Document 1 Filed 07/20/20 Page 15 of 15 PageID #: 15




 corrections officer at the Union Hospital Special Unit, or in any other place at

 which he, Whalen, would have custody and control over Mr. Hall.

        9. Mr. Hall also requests that this Court require that Warden Watson, AW

 Underwood and Lt. Sherman pay Mr. Hall=s Court costs and reasonable attorney

 fees

            Mr. Hall=s Certification, Submission, and Jury Trial Request

              I, Charles Michael Hall, do hereby request trial by jury, and do hereby

        attest, under penalty of perjury, that the allegations made in the foregoing are

        true and correct to the best of my knowledge and belief. I do further submit

        this petition signed by me this 20th day of July, 2020.

                                                /s/Charles Michael Hall
                                                CHARLES MICHAEL HALL

                                         Respectfully submitted

                                         //s/Frederick A. Duchardt, Jr.
                                         FREDERICK A. DUCHARDT, JR.
                                         Mo.Bar Enrollment Number 28868
                                         P.O. Box 216
                                         Trimble MO 64492
                                         Phone: 816-213-0782
                                         Fax: 816-635-5155
                                         e-mail: fduchardt@yahoo.com
                                         ATTORNEY FOR MR. HALL




                                           15
